Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Astericks denote omissions.
 
Exhibit 10.42
   
OMB Control No. 1506-0080
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE           OF           PAGES
1
7
2.    AMENDMENT/
   MODIFICATION NO.
       0006
3.  EFFECTIVE DATE
    See Block 16C
4.  REQUISITION/PURCHASE REQ. NO.
W-6-W2-03-TP-R03 017
5.  PROJECT NO. (If applicable)
6.   ISSUED BY CODE
Internal Revenue Service
6009 Oxox Hill Road, Suite 500
Oxon Hill, MD 20745
IRS0088
7.  ADMINISTERED BY (If other than Item 6)
See Item 6
CODE
8.   NAME AND ADDRESS OF CONTRACTOR (No. Street, county, State and ZIP Code)
 
OFFICIAL PAYMENTS CORPORATION  00051397
2333 SAN RAMON VALLEY BOULEVARD STE# 450
SAN RAMON, CA 945834456
 
OFFICIAL PAYMENTS CORPORATION
(x)
9A.  AMENDMENT OF SOLICITATION NO.
 
9B.  DATED (SEE ITEM 11)
10A.  MODIFICATION OF CONTRACT/ORDER NO.
TIRNO-09-C-0019
x
10B.  DATED (SEE ITEM 13)
04/23/2009
CODE
FACILITY CODE
11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers o  is extended,  o  is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or amended, by one of the following methods:
 
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.
12.  ACCOUNTING AND APPROPRIATION DATA (if required)
NoneNet Increase: $0.00
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(x)
A.THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D.OTHER Specify type of modification and authority)
Mutual Agreement the Parties
E.      IMPORTANT:  Contractor o is not,  x  is required to sign this document
and return   1   copies to the issuing office.
14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
The purpose of this modification is to include the following in the contract as
stated below.
 
1.  [**] Credit Card transactions convenience fee of 2.35% of the tax payment
with a $3.95 minimum fee.
 
2.  [**] Debit Card transactions will have a flat/fixed rate fee of $3.95 per
transaction.
 
(CONTINUED)
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as hereto fore changed, remains unchanged and in full force
and effect.
15A.  NAME AND TITLE OF SIGNER (Type or print)
Nina K. Vellayan, COO
16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
DIANNE L GOOSBY 202-283-1207 / CONTRACT SPECIALIST
15B.  CONTRACTOR/OFFEROR
/s/ Nina K. Vellayan
       (Signature of person authorized to sign)
15C.  DATE SIGNED
7/8/2010
16B.  UNITED STATES OF AMERICA
  BY /s/ Dianne L. Goosby
         (Signature of Contracting Officer)
16C.  DATE SIGNED
7/12/2010
NSN 7540-01-152-B070
PREVIOUS EDITION UNUSABLE
30-105
Computer Generated
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243



 

 
 

--------------------------------------------------------------------------------

 

SF30 Comments (Block 14) Continuation Sheet
 
3.
[**]

 
4.           All other terms and conditions remain unchanged.
 

 
 

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0006

Section B
 
2.2.2           OPTION 1 - (January 1, 2010
through                                                                           December
31, 2010)
 
CLIN DESCRIPTION
PRICE
   
1001
Electronic Payments
$0
1002
Monthly Development Status Reports
$0
1003
Daily Transaction Reports
$0
1004
Monthly Transaction Reports
$0
1005
Chargeback Reports
$0
1006
Exception Handling Reports
$0
1007
Ad Hoc Reports
$0
1008
Findings Reports
$0
1009
Marketing Reports
$0
1010
1001 Capacity Analysis
$0
1011
System Security Plan
$0
1012
Security Features Users Guide
$0
1013
Configuration Management Plan
$0
1014
Risk Assessment Plan
$0
1015
Disaster Recovery Plan
$0
1016
Network Design and Architecture Schematic
$0
1017
Trusted Facilities Manual
$0
1018
Process and Data Flow Schematic
$0
1019
Funds Settlement Timeline
$0
1020
System Development Life Cycle Plan
$0
1021
Test Plans, Test Cases and Test Results
$0
1022
Functional Requirements/User Interface Documentation
$0
1023
Scripts/Call Flows/Screen Shots/Business Rules
$0
1024
Work Breakdown Structure/Schedule
$0
1025
Incident Reports
$0
1026
Convenience Fee  - Fixed
2.35%*
 
*(There is a $3.95 minimum fee)
1027
Debit Card Flat Fee - Fixed
$3.95
1028
Convenience Fee - Fixed for amount over $100,000.00
2.10%
(American Express customers only)
         
TOTAL  FIXED PRICE
$0

 


 

 
 
- 2 -

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0006

2.2.3           OPTION 2 - (January 1, 2011 through December 31, 2011)
 
CLIN DESCRIPTION
PRICE
   
2001
Electronic Payments
$0
2002
Monthly Development Status Reports
$0
2003
Daily Transaction Reports
$0
2004
Monthly Transaction Reports
$0
2005
Chargeback Reports
$0
2006
Exception Handling Reports
$0
2007
Ad Hoc Reports
$0
2008
Findings Reports
$0
2009
Marketing Reports
$0
2010
Capacity Analysis
$0
2011
System Security Plan
$0
2012
Security Features Users Guide
$0
2013
Configuration Management Plan
$0
2014
Risk Assessment Plan
$0
2015
Disaster Recovery Plan
$0
2016
Network Design and Architecture Schematic
$0
2017
Trusted Facilities Manual
$0
2018
Process and Data Flow Schematic
$0
2019
Funds Settlement Timeline
$0
2020
System Development Life Cycle Plan
$0
2021
Test Plans, Test Cases and Test Results
$0
2022
Functional Requirements/User Interface Documentation
$0
2023
Scripts/Call Flows/Screen Shots/Business Rules
$0
2024
Work Breakdown Structure/Schedule
$0
2025
Incident Reports
$0
2026
Convenience Fee  - Fixed
2.35%*
 
*(There is a $3.95 minimum fee)
2027
Debit Card Flat Fee - Fixed
$3.95
2028
[**]
[**]
[**]
 
2029 [**]
[**]
 
[**]
     
TOTAL  FIRM FIXED PRICE
$0

 


 

 
 
- 3 -

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0006

2.2.4           OPTION 3 - (January 1, 2012 through December 31, 2012)
 
CLIN DESCRIPTION
PRICE
   
3001
Electronic Payments
$0
3002
Monthly Development Status Reports
$0
3003
Daily Transaction Reports
$0
3004
Monthly Transaction Reports
$0
3005
Chargeback Reports
$0
3006
Exception Handling Reports
$0
3007
Ad Hoc Reports
$0
3008
Findings Reports
$0
3009
Marketing Reports
$0
3010
Capacity Analysis
$0
3011
System Security Plan
$0
3012
Security Features Users Guide
$0
3013
Configuration Management Plan
$0
3014
Risk Assessment Plan
$0
3015
Disaster Recovery Plan
$0
3016
Network Design and Architecture Schematic
$0
3017
Trusted Facilities Manual
$0
3018
Process and Data Flow Schematic
$0
3019
Funds Settlement Timeline
$0
3030
System Development Life Cycle Plan
$0
3021
Test Plans, Test Cases and Test Results
$0
3022
Functional Requirements/User Interface Documentation
$0
3023
Scripts/Call Flows/Screen Shots/Business Rules
$0
3024
Work Breakdown Structure/Schedule
$0
3025
Incident Reports
$0
3026
Convenience Fee  - Fixed
2.35%*
 
*(There is a $3.95 minimum fee)
3027
Debit Card Flat Fee - Fixed
$3.95
3028
[**]
[**]
[**]
 
3029 [**]
[**]
 
[**]
     
TOTAL  FIXED PRICE
$0

 


 

 
 
- 4 -

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0006

2.2.5           OPTION 4 - (January 1, 2013 through December 31, 2013)
 
CLIN DESCRIPTION
PRICE
   
4001
Electronic Payments
$0
4002
Monthly Development Status Reports
$0
4003
Daily Transaction Reports
$0
4004
Monthly Transaction Reports
$0
4005
Chargeback Reports
$0
4006
Exception Handling Reports
$0
4007
Ad Hoc Reports
$0
4008
Findings Reports
$0
4009
Marketing Reports
$0
4010
Capacity Analysis
$0
4011
System Security Plan
$0
4012
Security Features Users Guide
$0
4013
Configuration Management Plan
$0
4014
Risk Assessment Plan
$0
4015
Disaster Recovery Plan
$0
4016
Network Design and Architecture Schematic
$0
4017
Trusted Facilities Manual
$0
4018
Process and Data Flow Schematic
$0
4019
Funds Settlement Timeline
$0
4040
System Development Life Cycle Plan
$0
4021
Test Plans, Test Cases and Test Results
$0
4022
Functional Requirements/User Interface Documentation
$0
4023
Scripts/Call Flows/Screen Shots/Business Rules
$0
4024
Work Breakdown Structure/Schedule
$0
4025
Incident Reports
$0
4026
Convenience Fee - Fixed
2.35%*
 
*(There is a $3.95 minimum fee)
4027
Debit Card Flat Fee - Fixed
$3.95
4028
[**]
[**]
[**]
 
4029 [**]
[**]
 
[**]
     
TOTAL  FIXED PRICE
$0



 

-
 
- 5 -

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0006

C.1.5           CONTRACT REQUIREMENTS
 
The Contractor shall accept MasterCard and VISA Credit and Debit, American
Express, Discover, NYCE, PULSE, and STAR cards for making federal tax payments.
 
The Contractor shall accept by way of Web applications only, two new additional
payment options for payment of federal taxes.  (1) Bill Me Later (BML) and (2)
American Express Membership Rewards.  The Contractor shall introduce a new
federal only website URL: (Official Payments Federal Payments Website
(www.officialpayments.com/fed), in which all Web applicants will have access to,
for making federal tax payments.  The Contractor shall introduce a new federal
only IVR: (Official Payments Federal Payments IVR (888-UP AY-TAX), in which all
applicants will have access to, for making federal tax payments.
 
Some transactions charge a convenience fee of 2.35% of the tax payment with a
$3.95 minimum fee, if you are making a credit card payment.  Other transactions
charge a flat/fixed rate fee of $3.95 per transaction, if you are making a debit
card payment.  The convenience fee charge is based on the method and card being
used.
 
The Contractor shall notify IVR applicants that the additional payment options
and website URL, are available to Web applicants only.  The Contractor will also
inform the IVR applicants that the 2.35% convenience fee (with a $3.95 minimum)
and the flat/fixed rate fee of $3.95, as applicable, shall also be available to
IVR applicants.
 
The contractor shall provide a program for American Express eligible card
members who make a payment of $100,000.00 or more a [**].  The transactions will
be processed by an OPC Customer Service representative via the customer service
application that the IRS has approved.  This program will not require changes to
any of the applications that would require an audit or retest to implement the
program.
 
The Contractor shall introduce the two new payment options, the new website URL,
and the new IVR that is listed above, on January 1, 2010 for the commencement of
the 2010 Filing Season.
 
The Contractor shall accept by way of Web applications only, after Option 1
(January 1, 2010 through December 31, 2010), [**] Credit Card and [**] Debit
Card.  [**].
 
[**] Credit Card transactions will have a convenience fee of 2.35% of the tax
payment with a $3.95 minimum fee.  [**] Debit Card transactions will have a
flat/fixed rate fee of $3.95 per transaction.  [**]
 
The Contractor shall notify IVR applicants that the [**], are available to Web
applicants only.
 
The Contractor shall introduce the [**], on January 1, 2011 for the commencement
of the 2011 Filing Season.
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
